 

Exhibit 10.31

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 30th
day of September, 2015 (the “Amendment Execution Date”), by and between
BMR-MEDICAL CENTER DRIVE LLC, a Delaware limited liability company (“Landlord”),
and REGENXBIO INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 9704, 9708, 9712 and 9714 Medical Center
Drive, Rockville, Maryland, including the buildings located thereon;

B. Landlord and Tenant are parties to that certain Lease dated as of March 6,
2015, as affected by that certain Acknowledgement of Term Commencement Date and
Term Expiration Date dated as of April 17, 2015 (the “Acknowledgement”), given
by Tenant in favor of Landlord (collectively, as the same may have been amended,
supplemented or modified from time to time,  the “Existing Lease”), whereby
Tenant leases certain premises consisting of approximately ten thousand eight
hundred thirty-three (10,833) square feet of Rentable Area (the “9712 Premises”)
from Landlord in the building at 9712 Medical Center Drive, Rockville, Maryland
(the “9712 Building”);

C. WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease
from Landlord, additional premises consisting of approximately nineteen thousand
fifty-six  (19,056) square feet of Rentable Area (the “9714 Premises) on the
second floor of the building at 9714 Medical Center Drive in Rockville, Maryland
(the “9714 Building”), as depicted on Exhibit A-1 attached hereto; and

D. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions.  For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2. Term of 9712 Premises. The parties wish to correct the Term Expiration Date
noted in the Acknowledgement.  In accordance with Section 3 of the Existing
Lease, the Term Expiration Date for the 9712 Premises shall be October 31, 2020
(and Base Rent with respect to the 9712 Premises for the period from October 17,
2020 through October 31, 2020 shall be paid in accordance with Section 3 of the
Existing Lease).  

3. Lease of 9714 Premises.  Effective on the Amendment Execution Date, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the 9714
Premises, for use by Tenant in accordance with the 9714 Permitted Use (as
defined in Section 5 below) and no other uses.  From and after the Amendment
Execution Date, the term “Premises,” as used in the Lease, shall mean the 9712
Premises and/or the 9714 Premises, Exhibit A to the Existing Lease shall be
supplemented with the addition of Exhibit A-1 to this

 

--------------------------------------------------------------------------------

 

Amendment and the term “Building” shall mean, individually and collectively, as
the context dictates, the 9712 Building and/or the 9714 Building.  All
provisions of the Lease applicable to the “Premises” shall be applicable to both
the 9712 Premises and the 9714 Premises, except to the extent specifically set
forth herein.

4. Rentable Area and Pro Rata Share.  The chart in Section 2.2 of the Existing
Lease is hereby deleted in its entirety and replaced with the following:

 

Definition or Provision

Means the Following (As

of the Amendment

Execution Date)

Approximate Rentable Area of  9712 Premises

10,833 square feet

Approximate Rentable Area of 9714 Premises

19,056 square feet

Approximate Rentable Area of 9712 Building

22,907 square feet

Approximate Rentable Area of 9714 Building

35,375 square feet

Approximate Rentable Area of South Campus

92,125 square feet

Approximate Rentable Area of Project

214,725 square feet

Tenant’s Pro Rata Share of 9712 Building

47.29%

Tenant’s Pro Rata Share of 9714 Building

53.87%

Tenant’s Pro Rata Share of South Campus for 9712 Premises

11.76%

Tenant’s Pro Rata Share of South Campus for 9714 Premises

20.68%

Tenant’s Pro Rata Share of Project for 9712 Premises

5.05%

Tenant’s Pro Rata Share of Project for 9714 Premises

8.87%

 

5. 9714 Permitted Use.  The Permitted Use under Section 2.7 of the Existing
Lease shall apply solely to the 9712 Premises.  The Permitted Use for the 9714
Premises shall be office and laboratory use in conformity with all Applicable
Laws.  The term “Permitted Use” as used in the Lease shall mean, individually
and collectively, as the context dictates, the Permitted Use for the 9712
Building and/or the 9714 Building and all provisions of the Lease applicable to
the “Permitted Use” shall be applicable to both the 9712 Premises and the 9714
Premises, except to the extent otherwise specifically set forth herein.

6. 9714 Premises Term.  The provisions of Sections 2.4, 2.5 and 3 of the
Existing Lease shall apply solely to the 9712 Premises.  The Term of the Lease
for the 9714 Premises (the “9714 Premises Term”) shall commence on the 9714 Term
Commencement Date (as defined in Section 7(b) of this Amendment) and end on the
day before the date that is sixty (60) months after the actual 9714 Term
Commencement Date (the “9714 Term Expiration Date”), provided that if the actual
9714 Term Commencement Date is not the first day of a calendar month, the 9714
Premises Term and the 9714 Term Expiration Date shall be extended to the last
day of the calendar month in which the 9714 Term Expiration Date would otherwise
occur (and Base Rent for the 9714 Premises for such extension period shall be
payable at the rate in effect during the month immediately preceding such
extension period). The 9714 Premises Term shall be subject to earlier
termination of the Lease as provided in the Lease and to extension pursuant to
the Options (as defined in the Existing Lease and modified in Section 15 below).
The term “Term Expiration Date” as used in the Lease shall mean, individually
and collectively, as the context dictates, the Term Expiration Date for the 9712
Premises and/or the 9714 Term Expiration Date and all provisions of the Lease
applicable to the “Term Expiration Date” shall be applicable to both the 9712
Premises and the 9714 Premises, except to the extent otherwise specifically set
forth herein.

2

 

--------------------------------------------------------------------------------

 

7. 9714 Tenant Improvements.

(a) The provisions of Article 4 and Exhibit B of the Existing Lease shall apply
solely to the 9712 Premises.  With respect to the 9714 Premises, Landlord shall
use commercially reasonable efforts to tender possession of the 9714 Premises to
Tenant on March 1, 2016 (the “Estimated 9714 Term Commencement Date”),
broom-clean and free and clear of debris and any other tenancies, occupants and
their personal property, furniture, fixtures and equipment, and with the work
required of Landlord described in the 9714 Approved Plans (as defined below)
(the “9714 Tenant Improvements”) Substantially Complete (collectively the
“Delivery Condition”).  Tenant agrees that in the event possession of the 9714
Premises is not delivered to Tenant in the Delivery Condition on or before the
Estimated 9714 Term Commencement Date for any reason, then (i) neither this
Amendment nor the Lease shall be void or voidable, (ii) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, (iii) the 9714 Term
Expiration Date shall be extended accordingly and (iv) Tenant shall not be
responsible for the payment of any Base Rent for the 9714 Premises until the
9714 Term Commencement Date as described in Section 7(b) of this Amendment
actually occurs.  For purposes of this Amendment, the term “Substantially
Complete” or “Substantial Completion” means that (A) the 9714 Tenant
Improvements are substantially complete in accordance with the 9714 Approved
Plans and this Amendment, as certified by Landlord’s architect, except for minor
punch list items, the existence, completion or correction of which will not
materially interfere with Tenant’s use and occupancy of the 9714 Premises for
the Permitted Use therefor, and (B) a certificate of occupancy for the 9714
Premises has been issued by the applicable Governmental
Authority.  Notwithstanding anything in the Lease to the contrary, Landlord’s
obligation to timely achieve Substantial Completion shall be subject to
extension on a day-for-day basis as a result of Force Majeure (as defined in the
Existing Lease).  Notwithstanding the foregoing, if due to any reason other than
a holdover by the then-existing occupants of the 9714 Premises or Force Majeure,
the 9714 Term Commencement Date does not occur within forty-five (45) days after
the Estimated 9714 Term Commencement Date (the “Outside Possession Date”), then,
commencing on the 9714 Term Commencement Date, Tenant shall be entitled to
receive one (1) day of Base Rent abatement for the 9714 Premises for each day
beyond the Outside Possession Date that the 9714 Term Commencement Date fails to
occur.  

(b) The “9714 Term Commencement Date” shall be the later of (i) the Estimated
9714 Term Commencement Date, and (ii) the date on which Landlord delivers
possession of the 9714 Premises to Tenant in the Delivery Condition (as defined
in Section 7(a) above). If such delivery of possession is delayed by action of
Tenant, then the 9714 Term Commencement Date shall be the date that the 9714
Term Commencement Date would have occurred but for such delay.  The date upon
which the Term for the 9714 Premises actually commences shall be the “9714 Term
Commencement Date.”  Tenant shall execute and deliver to Landlord written
acknowledgement of the 9714 Term Commencement Date within ten (10) days after
the occurrence of the 9714 Term Commencement Date in the form attached as
Exhibit C to this Amendment.  Failure to execute and deliver such
acknowledgement, however, shall not affect the 9714 Term Commencement Date or
Landlord’s or Tenant’s liability under the Lease.  Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the 9714 Premises required for the Permitted Use of the 9714 Premises by
Tenant shall not serve to extend the 9714 Term Commencement Date.  For
clarification purposes, the phrase “other similar governmental licensing” as
used in the preceding sentence shall not apply to Landlord’s obligation to
obtain a certificate of occupancy for the 9714 Premises as a condition precedent
to the 9714 Tenant Improvements being deemed Substantially Complete.

(c) Landlord shall cause the 9714 Tenant Improvements to be constructed in the
9714 Premises at a cost to Landlord not to exceed (i) Two Hundred Eighty-Five
Thousand Eight Hundred Forty and 00/100 Dollars ($285,840.00) (based upon
Fifteen and 00/100 Dollars ($15.00) per square foot of Rentable Area of the 9714
Premises (the “9714 Base TI Allowance”), plus (ii) if requested by Tenant by a
letter in the form attached

3

 

--------------------------------------------------------------------------------

 

as Exhibit D hereto executed by an authorized officer of Tenant, up to Six
Hundred Sixty-Six Thousand Nine Hundred Sixty and 00/100 Dollars ($666,960.00)
(based upon Thirty-Five and 00/100 Dollars ($35.00) per square foot of Rentable
Area of the 9714 Premises) (the “9714 Additional TI Allowance”), for a total of
up to Nine Hundred Fifty-Two Thousand Eight Hundred and 00/100 Dollars
($952,800.00) (based upon Fifty Dollars ($50.00) per square foot of Rentable
Area of the 9714 Premises).  The 9714 Base TI Allowance, together with the 9714
Additional TI Allowance (if and to the extent properly requested by Tenant
pursuant to this Section), shall be referred to herein as the “9714 TI
Allowance.”  The 9714 TI Allowance may be applied to the following costs in
connection with the 9714 Tenant Improvements: (A) construction, (B) project
review and supervision fee to Landlord (which fee shall equal three percent (3%)
of the cost of the 9714 Tenant Improvements, including the 9714 Base TI
Allowance and, if used by Tenant, the 9714 Additional TI Allowance), (C)
commissioning of mechanical, electrical and plumbing systems serving the 9714
Premises by a licensed, qualified commissioning agent hired by Landlord, and
review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (D) space planning, architect,
engineering and other related professional or consulting services performed by
third parties unaffiliated with Tenant, (E) building permits and other taxes,
fees, charges and levies by Governmental Authorities for permits or for
inspections, and (F) costs and expenses for labor, materials, equipment and
fixtures.  In no event shall the 9714 TI Allowance be used for (V) the cost of
work that is not authorized by the 9714 Approved Plans or otherwise approved in
writing by Landlord, (W) payments to Tenant or any affiliates of Tenant, (X) the
purchase of any furniture, personal property or other non-building system
equipment, (Y) costs resulting from any default by Tenant of its obligations
under the Lease or (Z) costs that are recoverable by Tenant from a third party
(e.g., insurers, warrantors, or tortfeasors).

(d) Tenant shall have until March 31, 2017 (the “9714 TI Allowance Deadline”) to
expend the unused portion of the 9714 TI Allowance, after which date Landlord’s
obligation to fund such costs shall expire, provided, however, that the 9714 TI
Allowance Deadline shall be extended by one (1) day for each day beyond the
Estimated 9714 Term Commencement Date that Substantial Completion of the 9714
Tenant Improvements is delayed as a direct result of Force Majeure or delay
caused by Landlord. Monthly Base Rent for the 9714 Premises shall be increased
to include the amount of the 9714 Additional TI Allowance requested by Tenant
and disbursed by Landlord (the “Actual 9714 Additional TI Allowance Amount”) in
accordance with this Amendment, amortized over the initial 9714 Premises Term at
a rate of eight percent (8%) annually, as if the Actual 9714 Additional TI
Allowance Amount had been loaned to Tenant as of the 9714 Term Commencement Date
(subject to adjustment as provided below) and repaid in equal monthly
installments.  The amount by which monthly Base Rent with respect to the 9714
Premises shall be increased shall be determined (and Base Rent shall be
increased accordingly) as of the 9714 Term Commencement Date (with Landlord to
provide Tenant an accounting of the same) and, if such determination does not
reflect use by Tenant of all of the 9714 Additional TI Allowance requested by
Tenant, the Actual 9714 Additional TI Allowance Amount shall be determined again
as of the TI Deadline (with Landlord to provide Tenant  with a reasonably
detailed accounting of the same), with Tenant paying (on the next succeeding
date that Base Rent is due under the Lease which is at least thirty (30) days
after Tenant receives such accounting (the “TI True-Up Date”)), any underpayment
of the further adjusted Base Rent for the 9714 Premises for the period beginning
on the 9714 Term Commencement Date and ending on the TI True-Up Date.

(e) To the extent that the total projected cost of the 9714 Tenant Improvements
(as reasonably projected and evidenced by Landlord via a reasonably detailed
written calculation provided to Tenant) exceeds the 9714 TI Allowance (such
excess, the “Excess 9714 TI Costs”), Tenant shall pay the costs of the 9714
Tenant Improvements on a pari passu basis with Landlord as such costs are paid,
in the proportion of Excess 9714 TI Costs payable by Tenant to the 9714 Base TI
Allowance (and, if properly requested by Tenant pursuant to this Amendment, the
9714 Additional TI Allowance) payable by Landlord.  Landlord shall not be
obligated

4

 

--------------------------------------------------------------------------------

 

to expend any portion of the 9714 Additional TI Allowance until Landlord shall
have received from Tenant a letter in the form attached as Exhibit D hereto
executed by an authorized officer of Tenant.  In no event shall any unused 9714
TI Allowance entitle Tenant to a credit against Rent payable under the Lease.

(f) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Tim Stoll as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Amendment,
and (ii) an officer of Landlord as the person authorized to sign any amendments
to the Lease.  Tenant shall not be obligated to respond to or act upon any such
item until such item has been initialed or signed (as applicable) by the
appropriate Landlord’s Authorized Representative.  Landlord may change either
Landlord’s Authorized Representative upon one (1) business day’s prior written
notice to Tenant.

(g) Tenant designates Vittal Vasista (“Tenant’s Authorized Representative”) as
the person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Amendment.  Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative.  Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

(h) The schedule for design and development of the 9714 Tenant Improvements,
including the time periods for preparation and review of construction documents,
approvals and performance, shall be in accordance with a schedule to be prepared
by Landlord and reasonably approved by Tenant (the “9714 Schedule”).  The 9714
Schedule shall be subject to adjustment as mutually agreed upon in writing by
the parties, acting reasonably. Except as otherwise expressly provided in this
Amendment, Tenant shall respond to all written requests for consents, approvals
or directions made by Landlord pursuant to this Amendment and in accordance with
Sections 2.10 and 39 of the Lease as amended hereby within five (5) business
days following Tenant’s receipt of such request.  Tenant’s failure to respond
within such five (5) business day period shall be deemed approval by Tenant.

(i) Subject to the provisions of this Section 7(i), the architect, engineering
consultants, design team, general contractor and subcontractors responsible for
the construction of the 9714 Tenant Improvements shall be selected by Landlord
and shall be qualified and licensed in the applicable jurisdiction(s).  Promptly
after Landlord and Tenant have approved the 9714 Construction Plans (as defined
and provided in Section 7(k) below), Landlord shall promptly solicit bids to
perform the 9714 Tenant Improvements from at least (2) qualified and licensed
general contractors selected by Landlord and shall provide copies of such bids
to Tenant.  Landlord shall take into consideration the lowest price, as well as
qualifications and experience, in selecting Landlord’s contractor, and shall
endeavor to select the contractor with the lowest bid (although Landlord shall
not be obligated to select the contractor with the lowest bid if Landlord
determines that such contractor or such contractor’s team could cause labor
disharmony or that such contractor’s or contractor’s team’s qualifications or
experience performing comparable tenant improvement projects in similar
buildings is not sufficient).  All 9714 Tenant Improvements shall be performed
by Landlord’s contractor, at Tenant’s sole cost and expense (subject to
Landlord’s obligations with respect to any portion of the 9714 TI Allowance) and
in accordance, in all material respects, with the 9714 Approved Plans and this
Amendment.  All materials and equipment furnished by Landlord or its contractors
as the 9714 Tenant Improvements shall be new and in accordance with the 9714
Approved Plans and the 9714 Tenant Improvements shall be performed in a
first-class, workmanlike manner.

(j) Landlord shall prepare and submit to Tenant for approval in accordance with
Sections 2.10 and 39 of the Lease as amended hereby, schematics covering the
9714 Tenant Improvements prepared in

5

 

--------------------------------------------------------------------------------

 

conformity with the applicable provisions of this Amendment (the “9714 Draft
Schematic Plans”).  The 9714 Draft Schematic Plans shall contain sufficient
information and detail to accurately describe the proposed design to
Tenant.  Tenant shall notify Landlord in writing within five (5) business days
after receipt of the 9714 Draft Schematic Plans whether Tenant approves or
objects to the 9714 Draft Schematic Plans and of the manner, if any, in which
the 9714 Draft Schematic Plans are unacceptable.  Tenant’s failure to respond
within such five (5) business day period shall be deemed approval by Tenant.  If
Tenant objects to the 9714 Draft Schematic Plans, then Landlord shall revise the
9714 Draft Schematic Plans and cause Tenant’s objections to be remedied in the
revised 9714 Draft Schematic Plans.  Landlord shall then resubmit the revised
9714 Draft Schematic Plans to Tenant for approval, such approval not to be
unreasonably withheld, conditioned or delayed.  Tenant’s approval of or
objection to revised 9714 Draft Schematic Plans and Landlord’s correction of the
same shall be in accordance with this Section 7(j) until Tenant has approved the
9714 Draft Schematic Plans in writing or been deemed to have approved them.  The
iteration of the 9714 Draft Schematic Plans that is approved or deemed approved
by Tenant without objection shall be referred to herein as the “9714 Approved
Schematic Plans.” In the event that 9714 Draft Schematic Plans are not approved
by Tenant in accordance with this Section 7(j) prior to November 1, 2015,
provided that Landlord submits to Tenant for approval by October 15, 2015 in
accordance with this Section 7(j) a revised set of 9714 Draft Schematic Plans,
then, notwithstanding anything in this Amendment to the contrary, Landlord shall
be entitled to a day-for-day delay in the Estimated 9714 Term Commencement Date
for every day after such November 1, 2015 date until 9714 Draft Schematic Plans
are approved by Tenant in accordance with this Section 7(j).

(k) Commencing promptly after the Amendment Execution Date, Landlord shall cause
its architect and engineer to prepare final plans and specifications for the
9714 Tenant Improvements that (i) are consistent with and are logical evolutions
of the 9714 Approved Schematic Plans and (ii) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below).  As soon as
such final plans and specifications (“9714 Construction Plans”) are completed,
Landlord shall deliver the same to Tenant for Tenant’s approval in accordance
with Sections 2.10 and 39 of the Lease as amended hereby, which approval shall
not be unreasonably withheld, conditioned or delayed (provided that Tenant may
only disapprove the 9714 Construction Plans if they (A) are not consistent with
and logical evolutions of the 9714 Approved Schematic Plans, (B) do not
incorporate any Tenant-requested (and Landlord-approved) Change, or (C) reflect
a violation of Applicable Law or design defect).  Such 9714 Construction Plans
shall be approved or disapproved by Tenant in accordance with this Section 7(k)
within five (5) business days after delivery to Tenant.  Tenant’s failure to
respond within such five (5) business day period shall be deemed approval by
Tenant.  If the 9714 Construction Plans are disapproved by Tenant for one of the
reasons set forth in subsections (A), (B) or (C) of this Section 7(k), then
Tenant shall notify Landlord in writing of such objections to such 9714
Construction Plans, and the parties shall confer and negotiate in good faith to
reach agreement on the 9714 Construction Plans.  Landlord shall then resubmit
the revised 9714 Construction Plans to Tenant for approval, such approval not to
be unreasonably withheld, conditioned or delayed.  Tenant’s approval of or
objection to revised 9714 Construction Plans and Landlord’s correction of the
same shall be in accordance with this Section 7(k) until Tenant has approved the
9714 Construction Plans in writing or been deemed to have approved them in
accordance with this Section 7(k).  Promptly after the 9714 Construction Plans
are approved (or deemed approved) by Landlord and Tenant in accordance with this
Section 7(k), two (2) copies of such 9714 Construction Plans shall be initialed
and dated by Landlord and Tenant, and Landlord shall promptly submit such 9714
Construction Plans to all appropriate Governmental Authorities for
approval.  The 9714 Construction Plans so approved, and all change orders
specifically permitted by this Amendment, are referred to herein as the “9714
Approved Plans.”

6

 

--------------------------------------------------------------------------------

 

(l) Any changes to the 9714 Approved Plans (each, a “Change”) shall be requested
and instituted in accordance with the provisions of this Section 7(l) and shall
be subject to the written approval of the non-requesting party in accordance
with this Amendment.

(i) Either Landlord or Tenant may request Changes after Tenant approves the 9714
Approved Plans by notifying the other party thereof in writing in substantially
the same form as the AIA standard change order form (a “Change Request”), which
Change Request shall detail the nature and extent of any requested Changes,
including (i) the Change, (ii) the party required to perform the Change and
(iii) any modification of the 9714 Approved Plans and the 9714 Schedule, as
applicable, necessitated by the Change.  If the nature of a Change requires
revisions to the 9714 Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the 9714 Tenant Improvements as a result of such Change.  Change
Requests shall be signed by the requesting party’s Authorized Representative.

(ii) All Change Requests shall be subject to the other party’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  The non-requesting party shall have five (5) business days after
receipt of a Change Request in accordance with Sections 2.10 and 39 of the Lease
as amended hereby to notify the requesting party in writing of the
non-requesting party’s decision either to approve or object to the Change
Request.  The non-requesting party’s failure to respond within such five (5)
business day period shall be deemed approval by the non-requesting party.

(m) Notwithstanding anything to the contrary set forth elsewhere in this
Amendment, Landlord shall not have any obligation to expend any portion of the
9714 TI Allowance until Landlord and Tenant shall have approved in writing the
budget for the 9714 Tenant Improvements (the “9714 Approved Budget”).  Landlord
shall provide the proposed 9714 Approved Budget to Tenant in accordance with
Sections 2.10 and 39 of the Lease as amended hereby concurrently with its
approval of the bid and selection of the contractor for the performance of the
9714 Tenant Improvements pursuant to Section 7(i) hereof.  If prior to approval
of the 9714 Approved Budget, Tenant shall direct Landlord in writing to commence
construction of the 9714 Tenant Improvements, then Tenant shall be responsible
to pay all of the costs and expenses incurred in connection with the 9714 Tenant
Improvements as they become due until such time as the 9714 Approved Budget is
approved at which time the other applicable provisions of this Section 7 shall
apply to all such costs and expenses both theretofore and thereafter incurred;
provided, however that Landlord shall have no obligation to commence the 9714
Tenant Improvements prior to approval of the 9714 Approved Budget unless and
until Tenant delivers such written direction to Landlord to commence
construction, and the Estimated 9714 Term Commencement Date shall be extended by
one (1) day for every day beyond November 1, 2015 that Tenant has neither
delivered such written direction to Landlord nor approved the 9714 Approved
Budget.

(n) This Section 7 shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time after the
Amendment Execution Date, whether by any options under the Lease or otherwise;
or to any portion of the Premises or any additions to the Premises in the event
of a renewal or extension of the original Term, whether by any options under the
Lease or otherwise.

8. Condition of 9714 Premises.  Tenant acknowledges that (a) it is fully
familiar with the condition of the 9714 Premises and, notwithstanding anything
contained in the Lease to the contrary, agrees to take the same in its condition
“as is” as of the 9714 Term Commencement Date, and (b) Landlord shall have no
obligation to alter, repair or otherwise prepare the 9714 Premises for Tenant’s
occupancy or to pay for any improvements to the 9714 Building, except in either
case as may be expressly provided in the Lease or Section 7 above.

7

 

--------------------------------------------------------------------------------

 

9. 9714 Base Rent. The provisions of Section 2.3 and 7.1 of the Existing Lease
shall apply solely to the 9712 Premises.  With respect to the 9714 Premises,
Tenant shall pay to Landlord as Base Rent for the 9714 Premises, commencing on
the 9714 Term Commencement Date, the monthly installments of Base Rent for the
9714 Premises set forth below, in advance on the first day of each and every
calendar month during the 9714 Premises Term:

 

Dates

Square

Feet of Rentable Area

Base Rent per Square

Foot of Rentable Area

Monthly

Base Rent*

Annual

Base Rent*

9714 Lease Year 1

19,056

$26.00 annually

$41,288.00

$495,456.00

9714 Lease Year 2

19,056

$26.78 annually

$42,526.64

$510,319.68

9714 Lease Year 3

19,056

$27.58 annually

$43,797.04

$525,564.48

9714 Lease Year 4

19,056

$28.41 annually

$45,115.08

$541,380.96

9714 Lease Year 5

19,056

$29.26 annually

$46,464.88

$557,578.56

 

* prorated for any partial period

As used herein, “9714 Lease Year” shall mean the 12-month period commencing on
the 9714 Term Commencement Date and each subsequent 12-month period (or portion
thereof) during the 9714 Premises Term, provided that if the actual 9714 Term
Commencement Date is not the first day of a calendar month, the 9714 Premises
Term and the 9714 Term Expiration Date shall be extended to the last day of the
calendar month in which the 9714 Term Expiration Date would otherwise occur (and
Base Rent for the 9714 Premises for such extension period shall be payable at
the rate in effect during the month immediately preceding such extension
period).

10. 9714 Additional Rent.

(a) The provisions of Section 7.2 of the Existing Lease shall apply solely to
the 9712 Premises.  With respect to the 9714 Premises, in addition to Base Rent
for the 9714 Premises, Tenant shall pay to Landlord as Additional Rent for the
9714 Premises at times hereinafter specified in this Amendment (i) Tenant’s 9714
Adjusted Share (as defined below) of Operating Expenses (as defined in the
Existing Lease) for (A) the 9714 Building, (B) the South Campus for the 9714
Premises and (c) the Project for the 9714 Premises, (ii) the Property Management
Fee (as defined in the Existing Lease) and (iii) any other amounts that Tenant
assumes or agrees to pay under the provisions of the Lease that are owed to
Landlord, including any and all other sums that may become due by reason of any
default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of the Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.  To the extent that Tenant
uses more than Tenant’s Pro Rata Share of any item of Operating Expenses related
to the 9714 Premises, Tenant shall pay Landlord for such excess in addition to
Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such
excess, together with Tenant’s Pro Rata Share, “Tenant’s 9714 Adjusted Share”).

(b) The provisions of the first paragraph of Section 9.2 and Section 9.2(y) of
the Existing Lease shall apply solely to the 9712 Premises.  With respect to the
9714 Premises, Tenant shall pay to Landlord on the first day of each calendar
month of the Term, as Additional Rent, commencing on the 9714 Term Commencement
Date, (i) the Property Management Fee and (ii) Landlord’s good faith estimate of
Tenant’s 9714 Adjusted Share of Operating Expenses with respect to the 9714
Building, the South Campus for the 9714 Premises and the Project for the 9714
Premises for such month.

8

 

--------------------------------------------------------------------------------

 

(c) The provisions of Section 9.4 and 9.5 of the Existing Lease shall apply
solely to the 9712 Premises.  Tenant shall not be responsible for Operating
Expenses with respect to the 9714 Premises with respect to any time period prior
to the 9714 Term Commencement Date; provided, however, that if Landlord shall
permit Tenant possession of the 9714 Premises prior to the 9714 Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of possession (the 9714 Term Commencement Date or such earlier
date, as applicable, the “Expense Trigger Date”); and provided, further, that
Landlord may annualize certain Operating Expenses incurred prior to the Expense
Trigger Date over the course of the budgeted year during which the Expense
Trigger Date occurs, and Tenant shall be responsible for the annualized portion
of such Operating Expenses corresponding to the number of days during such year,
commencing with the Expense Trigger Date, for which Tenant is otherwise liable
for Operating Expenses with respect to the 9714 Premises pursuant to the
Lease.  Tenant’s responsibility for Tenant’s Adjusted Share of Operating
Expenses with respect to the 9714 Premises shall continue to the latest of (i)
the date of termination of the Lease with respect to the 9714 Premises, (ii) the
date Tenant has fully vacated the 9714 Premises and (c) if termination of the
Lease is due to a default by Tenant, the date of rental commencement of a
replacement tenant.  Operating Expenses for the calendar year in which Tenant’s
obligation to share therein commences and for the calendar year in which such
obligation ceases shall be prorated on a basis reasonably determined by
Landlord.  Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the 9714 Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.

11. Utilities and Services for the 9714 Premises.  The provisions of Article 16
of the Existing Lease shall apply solely to the 9712 Premises. With respect to
the 9714 Premises:

(a) Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the 9714 Premises, together with any fees,
surcharges and taxes thereon.  If any such utility is not separately metered to
Tenant, Tenant shall pay Tenant’s Adjusted Share of all charges of such utility
jointly metered with all other premises in the 9714 Building as Additional Rent
or, in the alternative, Landlord may, at its option, directly meter the usage of
such utilities by Tenant provided that, if the decision to direct meter the
usage of such utilities is due to the overconsumption of such utilities by
Tenant, then the cost of purchasing, installing and monitoring such metering
equipment shall be paid by Tenant as Additional Rent, and otherwise such cost
shall be paid by Landlord.  Landlord may base its bills for utilities on
reasonable estimates; provided that Landlord adjusts such billings promptly
thereafter or as part of the next Landlord’s Statement to reflect the actual
cost of providing utilities to the 9714 Premises.  To the extent that Tenant
uses more than Tenant’s Pro Rata Share of any utilities, then Tenant shall pay
Landlord for Tenant’s Adjusted Share of such utilities to reflect such
excess.  In the event that the 9714 Building, South Campus or Project is less
than fully occupied during a calendar year, Tenant acknowledges that Landlord
may extrapolate utility usage that varies depending on the occupancy of the 9714
Building, South Campus or Project (as applicable) to equal Landlord’s reasonable
estimate of what such utility usage would have been had the 9714 Building, South
Campus or Project, as applicable, been ninety-five percent (95%) occupied during
such calendar year; provided, however, that Landlord shall not recover more than
one hundred percent (100%) of the cost of such utilities.  Tenant shall not be
liable for the cost of utilities supplied to the 9714 Premises attributable to
the time period prior to the 9714 Term Commencement Date; provided, however,
that, if Landlord shall permit Tenant possession of the 9714 Premises prior to
the 9714 Term Commencement Date and Tenant uses the 9714 Premises for any
purpose other than for the placement of its cabling, equipment, furniture and
personal property therein, then Tenant shall be responsible for the cost of
utilities supplied to the 9714 Premises from such earlier date of
possession.  In any event, if Landlord permits Tenant any early access to the

9

 

--------------------------------------------------------------------------------

 

9714 Premises, then Tenant shall exercise such right of early access in a manner
that does not interfere with the construction of the 9714 Tenant Improvements in
the 9714 Premises.

(b) Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service to the 9714 Premises,
whether or not such failure is caused by Force Majeure (as defined in the
Existing Lease) or Severe Weather Conditions (as defined in the Existing Lease),
provided, however, that the provisions of Section 16.2 of the Existing Lease
shall apply to any Material Services Failure (as defined in the Existing Lease)
to the 9714 Premises.

(c) Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the 9714 Premises during or, if
Tenant occupies the 9714 Premises after the expiration or earlier termination of
the Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon.  Upon Landlord’s demand,
utilities and services provided to the 9714 Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

(d) Tenant shall not, without Landlord’s prior written consent, use any device
in the 9714 Premises (including data processing machines) that will in any way
(i) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the 9714 Premises based upon Tenant’s Pro Rata
Share of the 9714 Building or Project (as applicable) beyond the existing
capacity of the 9714 Building or the Project usually furnished or supplied for
the Permitted Use or (ii) exceed Tenant’s Pro Rata Share of the 9714 Building’s
or Project’s (as applicable) capacity to provide such utilities or services.

(e) If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the 9714 Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

(f) Landlord shall provide water in Common Area for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord reasonably determines that Tenant requires,
uses or consumes water provided to the Common Area for any purpose other than
ordinary lavatory purposes, and such additional requirement, use or consumption
is not promptly discontinued after written demand from Landlord, Landlord may
install a Tenant Water Meter (as defined in the Existing Lease) and thereby
measure Tenant’s water consumption for all purposes.  Tenant shall pay Landlord
for the costs of any Tenant Water Meter and the installation and maintenance
thereof during the Term.  If Landlord installs a Tenant Water Meter, Tenant
shall pay for water consumed, as shown on such meter, as and when bills are
rendered.  If Tenant fails to timely make such payments, Landlord may pay such
charges and collect the same from Tenant.  Any such costs or expenses incurred
or payments made by Landlord for any of the reasons or purposes stated in this
Section shall be deemed to be Additional Rent payable by Tenant and collectible
by Landlord as such.

(g) Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord reasonably
deems necessary, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and except as provided in Section 11(b) above,
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or utility service
when prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence.  Without limiting the foregoing, it is
expressly understood and agreed that any covenants on

10

 

--------------------------------------------------------------------------------

 

Landlord’s part to furnish any service pursuant to any of the terms, covenants,
conditions, provisions or agreements of this Lease, or to perform any act or
thing for the benefit of Tenant, shall not be deemed breached if Landlord is
unable to furnish or perform the same by virtue of Force Majeure or, to the
extent permitted by Applicable Laws, Landlord’s negligence.

(h) For the 9714 Premises, Landlord shall (i) maintain and operate the HVAC
systems (excluding any Tenant-installed supplemental units exclusively serving
the 9714 Premises) used for the Permitted Use only (“Base HVAC”) and (ii)
subject to Subsection 11(h)(i), furnish Base HVAC as reasonably required (except
as this Amendment otherwise provides) for reasonably comfortable occupancy of
the 9714 Premises twenty-four (24) hours a day, every day during the 9714
Premises Term, subject to casualty, eminent domain or as otherwise specified in
this Section.  Tenant’s HVAC usage for the 9714 Premises shall be separately
metered.  Tenant may deliver written notice to Landlord from time to time
stating the specific temperature to which Tenant desires the HVAC system for the
9714 Premises to be set during specific hours on specific days (“HVAC
Checkpoints”), and Landlord shall program the HVAC system to reflect Tenant’s
desired HVAC Checkpoints.  Notwithstanding anything to the contrary in this
Section (but subject to Section 11(b) above), Landlord shall have no liability,
and Tenant shall have no right or remedy, on account of any interruption or
impairment in Base HVAC services; provided that Landlord diligently endeavors to
cure any such interruption or impairment.

(i) For any utilities serving the 9714 Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord, within
thirty (30) days after Landlord’s request, (a) any invoices or statements for
such utilities, (b) any other utility usage information reasonably requested by
Landlord, and (c) within thirty (30) days after each calendar year during the
9714 Premises Term, authorization to allow Landlord to access Tenant’s usage
information reasonably available and reasonably necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year; and Tenant shall comply with any other energy usage or
consumption requirements required by Applicable Laws.  Tenant shall retain
records of utility usage at the 9714 Premises, including invoices and statements
from the utility provider, for at least sixty (60) months, or such other period
of time as may be requested by Landlord.  Tenant acknowledges that any utility
information for the 9714 Premises, the 9714 Building and the Project may be
shared with third parties, including Landlord’s consultants and Governmental
Authorities.  In addition to the foregoing, Tenant shall comply with all
Applicable Laws related to the disclosure and tracking of energy consumption at
the 9714 Premises.  The provisions of this Section shall survive the expiration
or earlier termination of the Lease.

12. 9714 Premises Repairs and Maintenance.  The provisions of Section 18.1 of
the Existing Lease shall apply solely to the 9712 Premises.  With respect to the
9714 Premises, Landlord shall repair and maintain the structural and exterior
portions and Common Area of the 9714 Building and the Project, including roofing
and covering materials; foundations (excluding any architectural slabs, but
including any structural slabs); exterior walls; plumbing; fire sprinkler
systems (if any); HVAC systems; elevators; and electrical systems installed or
furnished by Landlord.

13. Security Deposit.  Landlord currently holds Twenty-Three Thousand Nine
Hundred Twenty-Two and 88/100 Dollars ($23,922.88) as the Security Deposit under
the Existing Lease.  Tenant shall deposit with Landlord on or before the
Amendment Execution Date an additional sum of Eighty-Two Thousand Five Hundred
Seventy-Six and 00/100 Dollars ($82,576.00), for a total Security Deposit of One
Hundred Six Thousand Four Hundred Ninety-Eight and 88/100 Dollars
($106,498.88).     

11

 

--------------------------------------------------------------------------------

 

14. 9714 Parking. Parking for both the 9712 Premises and the 9714 Premises shall
be as set forth in Section 13.3 of the Existing Lease.  As of the Amendment
Execution Date, Tenant’s Pro Rata Share of the parking facilities serving the
Project is equal to 2.6 parking spaces per one thousand (1,000) square feet of
Rentable Area.

15. Options to Extend the Term.  The Options to extend the Term set forth in
Article 42 of the Existing Lease shall apply to the entire Premises (including
the 9714 Premises); provided, however, that (a) the time period for exercise and
length of the first Option shall be calculated based upon the expiration of the
Term of the Lease for the 9712 Premises (i.e., October 31, 2020) and (b)  the
9714 Premises Term would only be extended to the extent necessary to make it
coterminous with the Term of the Lease for the 9712 Premises as extended
pursuant to such Option (i.e., the Term with respect to the first Option for
both the 9712 Premises and the 9714 Premises would be extended until October 31,
2023).

16. Right of First Refusal.  The first (1st) sentence of Article 43 of the
Existing Lease is hereby amended and restated in its entirety as follows:

Commencing upon the Amendment Execution Date (as defined in the First Amendment
to this Lease), but subject to any other parties’ pre-existing rights existing
on such Amendment Execution Date with respect to Available ROFR Premises (as
defined below) (including, without limitation, any such rights granted to
GlycoMimetics, Inc.), Tenant shall have a right of first refusal (“ROFR”) as to
any rentable premises on the first (1st) floor of the building located at 9714
Medical Center Drive, Rockville, Maryland, for which Landlord is seeking a
tenant (“Available ROFR Premises”); provided, however, that in no event shall
Landlord be required to lease any Available ROFR Premises to Tenant for any
period past the date on which this Lease expires or is terminated pursuant to
its terms.

17. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Sheer Partners (“Broker”), and agrees to reimburse, indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord, at
Tenant’s sole cost and expense) and hold harmless the Landlord Indemnitees (as
defined in the Lease) for, from and against any and all cost or liability for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by Tenant or claiming to have been employed or engaged by
Tenant.  Broker is entitled to a leasing commission in connection with the
making of this Amendment, and Landlord shall pay such commission to Broker
pursuant to a separate agreement between Landlord and Broker. Landlord
represents and warrants that it has had no dealings with any real estate broker
or agent in connection with the negotiation of this Amendment other than Broker
and agrees to reimburse, indemnify, save, defend (at Tenant’s option and with
counsel reasonably acceptable to Tenant, at Landlord’s sole cost and expense)
and hold Tenant harmless for, from and against any and all cost or liability for
compensation claimed by any broker or agent, other than Broker, employed or
engaged by Landlord or claiming to have been employed or engaged by Landlord.

18. No Default.  Landlord and Tenant each represents, warrants and covenants to
the other that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

12

 

--------------------------------------------------------------------------------

 

19. Notices.  The address for notices to Tenant set forth in Section 2.10 of the
Existing Lease and the address for invoices to Tenant set forth in Section 2.11
of the Existing Lease are both hereby deleted in their entirety and replaced
respectively with the following:

Address for Notices to Tenant:

 

REGENXBIO Inc.

9712 Medical Center Drive, Suite 100

Rockville, MD 20850

Attn: General Counsel

 

With copies by email to:

 

Sberl@regenxbio.com

 

and to:

 

Vvasista@regenxbio.com

Address for Invoices to Tenant:

REGENXBIO Inc.

9712 Medical Center Drive, Suite 100

Rockville, MD 20850

Attn: Chief Financial Officer

20. Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

21. Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

22. Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the sections,
subsections, paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

23. Authority.  Landlord and Tenant each guarantees, warrants and represents
that the individual or individuals signing this Amendment have the power,
authority and legal capacity to sign this Amendment on

13

 

--------------------------------------------------------------------------------

 

behalf of and to bind all entities, corporations, partnerships, limited
liability companies, joint venturers or other organizations and entities on
whose behalf such individual or individuals have signed.

24. Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

25. Entire Agreement.  The terms of the Lease are intended by the parties as a
final, complete and exclusive expression of their agreement with respect to the
terms that are included therein, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement.

26. Savings Clause.  Any provision of this Amendment that shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and all other provisions of this Amendment shall remain in
full force and effect and shall be interpreted as if the invalid, void or
illegal provision did not exist.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

 

BMR-MEDICAL CENTER DRIVE LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Kevin M. Simonsen

Name:

 

Kevin M. Simonsen

Title:

 

Sr. VP, Real Estate Legal

 

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Kenneth Mills

Name:

 

Kenneth Mills

Title:

 

President and CEO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

9714 PREMISES

[g201603031137522914131.jpg]

 

 

 

A-1-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[INTENTIONALLY DELETED]

 

 

 

B-2

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ACKNOWLEDGEMENT OF 9714 TERM COMMENCEMENT DATE

AND 9714 TERM EXPIRATION DATE

This acknowledgement of 9714 TERM commencement date and 9714 TERM EXPIRATION
DATE is entered into as of [_______], 20[__], with reference to that certain
Lease dated as of March 6, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated as of September____, 2015, (the “First
Amendment” and together with the Original Lease, and as the same may have been
further amended, amended and restated, supplemented or modified from time to
time, the “Lease”), by REGENXBIO INC., a Delaware corporation (“Tenant”), in
favor of BMR-MEDICAL CENTER DRIVE LLC, a Delaware limited liability company
(“Landlord”).  All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the 9714 Premises for use in accordance with
the Permitted Use for the 9714 Premises on [_______], 20[__].  Tenant first
occupied the 9714 Premises for the Permitted Use on [_______], 20[__].

2. To Tenant’s knowledge, the 9714 Premises are in good order, condition and
repair.

3. The 9714 Tenant Improvements are Substantially Complete.

4. To Tenant’s knowledge, all conditions of the Lease to be performed by
Landlord as a condition to the full effectiveness of the Lease have been
satisfied, and Landlord has fulfilled all of its duties in the nature of
inducements offered to Tenant to lease the 9714 Premises.

5. In accordance with the provisions of Section 6 of the First Amendment, the
9714 Term Commencement Date is [_______], 20[__], and, unless the Lease is
terminated prior to the 9714 Term Expiration Date pursuant to its terms, the
9714 Term Expiration Date shall be [_______], 20[__].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the 9714 Premises[, except
[_______]].

7. To Tenant’s knowledge, Tenant has no existing defenses against the
enforcement of the Lease by Landlord, and, to Tenant’s knowledge, there exist no
offsets or credits against Rent owed or to be owed by Tenant.

C-1

 

--------------------------------------------------------------------------------

 

8. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease with respect to the 9714 Premises commenced
to accrue on [_______], 20[__], with Base Rent for the 9714 Premises payable on
the dates and amounts set forth in the chart below:

 

Dates

Approximate Square Feet of Rentable Area

Base Rent per Square

Foot of Rentable Area

Monthly

Base Rent*

Annual Base Rent*

[__]/[__]/[__]-

[__]/[__]/[__]

[  ]

$[_______] annually

[  ]

[  ]

 

* prorated for any partial period

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

C-2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of 9714 Term
Commencement Date and 9714 Term Expiration Date as of the date first written
above.

TENANT:

 

REGENXBIO INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

C-3

 

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF 9714 ADDITIONAL TI ALLOWANCE LETTER

[TENANT LETTERHEAD]

 

BMR-Medical Center Drive LLC

17190 Bernardo Center Drive

San Diego, California  92128

Attn:  Real Estate Legal Department

[Date]

Re: 9714 Additional TI Allowance

To Whom It May Concern:

This letter concerns that certain Lease dated as of March 6, 2015 (the “Original
Lease”), as amended by that certain First Amendment to Lease dated as of
September ______, 2015, (the “First Amendment” and together with the Original
Lease, and as the same may have been further amended, amended and restated,
supplemented or modified from time to time, the “Lease”), between BMR-MEDICAL
CENTER DRIVE LLC, a Delaware limited liability company (“Landlord”) and
REGENXBIO INC., a Delaware corporation (“Tenant”).  Capitalized terms not
otherwise defined herein shall have the meanings given them in the Lease.

Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
the 9714 Additional TI Allowance pursuant to Section 6(e) of the First Amendment
in the amount of $_______________.

If you have any questions, please do not hesitate to call [_______] at ([___])
[___]-[____].

Sincerely,

[Name]

[Title of Authorized Signatory]

cc:

Greg Lubushkin

Karen Sztraicher

John Bonanno

Kevin Simonsen

D-1

 